Case 2:19-cv-00040-JRG-RSP Document 209 Filed 01/28/20 Page 1 of 3 PageID #: 7903




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


  IMPLICIT, LLC,                                    §
       Plaintiff,                                   §
                                                    §
  v.                                                §
                                                    §
  IMPERVA, INC.                                     §
                                                            Case No. 2:19-cv-00040-JRG-RSP
       Defendant                                    §
                                                                      LEAD CASE
                                                    §
  FORTINET, INC.                                    §
                                                            Case No. 2:19-cv-00039-JRG-RSP
       Defendant,                                   §
                                                                      MEMBER CASE
                                                    §
  JUNIPER NETWORKS, INC,                            §
         Defendants.                                §           Case No. 2:19-cv-00037-JRG-RSP
                                                    §                      MEMBER CASE
                                                    §


                    PLAINTIFF IMPLICIT, LLC’S NOTICE OF SUBMISSION OF
                                 TECHNOLOGY TUTORIAL

         Plaintiff Implicit, LLC (“Implicit”), pursuant to the Fifth Amended Docket Control Order

  (Dkt. 206), dated January 28, 2020, hereby provides notice to the Court of its submission of

  Technology Tutorial. Plaintiff Implicit’s Technology Tutorial may be accessed by the following

  link, which will expire in 10 days: https://app.box.com/s/uyzicm8wpmvpekc6k72h65o5k1946jev

  Plaintiff will separately hand-deliver a USB flash drive with its technology tutorial to the Court,

  for the Court’s convenience.

         Plaintiff also provides notice that it has sent courtesy copies of its opening claim

  construction brief, exhibits and technology tutorial to Mr. Don Tiller, the technical advisor

  appointed in this case (Dkt. 180).

         Plaintiff further provides notice that its technology tutorial has been served on Defendants.




  Implicit, LLC’s Notice of Submission of Technology Tutorial                              Page 1 of 3
Case 2:19-cv-00040-JRG-RSP Document 209 Filed 01/28/20 Page 2 of 3 PageID #: 7904



   Dated January 28, 2020                           Respectfully submitted,

                                                    By: /s/ William E. Davis, III
                                                    William E. Davis, III, Lead Attorney
                                                    Texas State Bar No. 24047416
                                                    bdavis@bdavisfirm.com
                                                    Christian J. Hurt
                                                    Texas State Bar No. 24059987
                                                    churt@bdavisfirm.com
                                                    Edward Chin (Of Counsel)
                                                    Texas State Bar No. 50511688
                                                    echin@bdavisfirm.com
                                                    Debra Coleman (Of Counsel)
                                                    Texas State Bar No. 24059595
                                                    dcoleman@bdavisfirm.com
                                                    Davis Firm, PC
                                                    213 N. Fredonia Street, Suite 230
                                                    Longview, Texas 75601
                                                    Telephone: (903) 230-9090
                                                    Facsimile: (903) 230-9661

                                                    Barry Golob
                                                    bgolob@cozen.com
                                                    Thomas Fisher
                                                    tfisher@cozen.com
                                                    Cozen O'Connor
                                                    1200 19th Street, NW
                                                    Suite 300
                                                    Washington, DC 20036
                                                    Telephone: (202) 912.4815
                                                    Facsimile: (202) 618.4843

                                                    Counsel for Plaintiff
                                                    Implicit, LLC




  Implicit, LLC’s Notice of Submission of Technology Tutorial                              Page 2 of 3
Case 2:19-cv-00040-JRG-RSP Document 209 Filed 01/28/20 Page 3 of 3 PageID #: 7905



                                   CERTIFICATE OF SERVICE
         The undersigned certifies that the foregoing document was filed electronically in

  compliance with Local Rule CV-5(a). As such, this notice was served on all counsel who have

  consented to electronic service, Local Rule CV-5(a)(3), on this 28th day of January, 2020.

                                                     /s/William E. Davis, III
                                                     William E. Davis, III




  Implicit, LLC’s Notice of Submission of Technology Tutorial                            Page 3 of 3
